Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  140531                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman
            Plaintiff-Appellee,                                                                       Diane M. Hathaway,
                                                                                                                        Justices

  v                                                                SC: 140531
                                                                   COA: 274829
                                                                   Montcalm CC: 06-007353-FC
  HEATH ELMER McGOWAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 15, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2010                       _________________________________________
           s0621                                                              Clerk